UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 04-1210



UNITED STATES OF AMERICA; OFFICE OF FEDERAL
HOUSING, Enterprise Oversight,

                                            Petitioners - Appellees,

          versus


VAUGHN CLARKE,

                                             Respondent - Appellant.


Appeal from the United States District Court for the District of
Maryland, at Greenbelt. Deborah K. Chasanow, District Judge. (CA-
03-3440-DKC)


Submitted:   December 3, 2004             Decided:   January 21, 2005


Before WILKINSON, LUTTIG, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Steven M. Salky, ZUCKERMAN SPAEDER L.L.P., Washington, D.C., for
Appellant.   Peter D. Keisler, Assistant Attorney General, Mark
Stern, Jeffrey A. Wadsworth, UNITED STATES DEPARTMENT OF JUSTICE,
Washington, D.C., for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

            Vaughn Clarke appeals the district court’s order granting

the   Government’s    petition   for     summary   enforcement    of   an

administrative subpoena and ordering Clarke to comply with the

subpoena.   We have reviewed the parties’ submissions on appeal and

find no reversible error.    Accordingly, we affirm for the reasons

stated by the district court.    See United States v. Clarke, No. CA-

03-3440-DKC (D. Md. Feb. 6, 2004).       We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.



                                                                 AFFIRMED




                                 - 2 -